Exhibit 10.(l)

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT  (the “Agreement”) is made and entered into as of
August 17, 2006, by and between J.L. Halsey Corporation, a Delaware corporation
(together with its successors and assigns permitted hereunder, the “Company”),
and Peter Biro (“Executive”).

RECITALS

WHEREAS, the Company has offered to Executive, and Executive has agreed to
accept, the position of Vice President of Corporate Development and Planning;
and

WHEREAS, Executive and the Company desire to set forth herein the terms of
Executive’s employment with the Company, which employment shall be effective as
of August 17, 2006 (the “Effective Date”).

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein, the sufficiency of which is hereby acknowledged,
the Company and Executive agree as follows:

AGREEMENTS:

1.                                      Employment Period. Subject to Section 3
or mutual written agreement between the Company and Executive, the Company
hereby agrees to employ Executive, and Executive hereby agrees to be employed by
the Company, in accordance with the terms and provisions of this Agreement, for
the period commencing as of the Effective Date and ending on the fourth
anniversary of the Effective Date (the “Employment Period”).

2.                                      Terms of Employment.

(a)                                  Position and Duties.

(i)                                     During the Employment Period, Executive
shall serve as Vice President of Corporate Development and Planning, and, in so
doing, shall report to the Chief Executive Officer (“CEO”), the President, or
the Board of Directors (the “Board”). Executive agrees to perform whatever
duties the CEO, President, or Board may assign to Executive from time to time,
consistent with Executive’s position with the Company. Executive shall have
supervision and control over, and responsibility for, such management and
operational functions of the Company as are usual and customary for such
position, and shall have such other powers and duties as may from time to time
be prescribed by the CEO, President, or Board.

(ii)                                  During the Employment Period, and
excluding any periods of vacation and sick leave to which Executive is entitled,
Executive agrees to devote all of his business time to the business and affairs
of the Company and, to the extent necessary to discharge the responsibilities
assigned to Executive hereunder, to use Executive’s reasonable best efforts to
perform faithfully, effectively and efficiently such responsibilities. During
the Employment Period it shall not be a violation of this Agreement for
Executive to (A) serve as an Adjunct Professor at the F.W. Olin Graduate School
of Business at Babson College, Babson


--------------------------------------------------------------------------------


Park, Massachusetts; (B) serve as an advisor on fundraising and corporate
development efforts for Health Through Friendship, Inc. (d/b/a Live Healthier,
Inc.); (C) serve on corporate, civic or charitable boards or committees; (D)
deliver lectures or fulfill speaking engagements; and/or (E) manage personal
investments, so long as such activities do not materially interfere with the
performance of Executive’s responsibilities as an employee of the Company in
accordance with this Agreement.

(b)                                 Compensation.

(i)                                     Base Salary. During the Employment
Period, Executive shall receive an annual base salary per calendar year of
$190,000 (“Annual Base Salary”), which shall be paid in accordance with the
customary payroll practices of the Company and shall be prorated for the year
ending December 31, 2006, and for any other partial year of service. The Company
may review and adjust Executive’s Annual Base Salary. The term Annual Base
Salary as utilized in this Agreement shall refer to Annual Base Salary as so
adjusted.

(ii)                                  Annual Bonus Payments. During the
Employment Period, Executive shall receive, in addition to the Annual Base
Salary, such annual bonus payments as the Board may specify (each an “Annual
Bonus”); provided, however, that each such Annual Bonus shall not be less than
$15,000 (prorated for the year ending December 31, 2006, and for any other
partial year of service). Each Annual Bonus shall be paid in a lump sum on or
before January 31 of the calendar year immediately following the calendar year
(or portion thereof) in which Executive earned such Annual Bonus.

(iii)                               Incentive, Savings and Retirement Plans.
During the Employment Period, Executive shall be entitled to participate in all
incentive, savings and retirement plans, practices, policies and programs of the
Company applicable generally to similarly situated executive officers of the
Company (“Investment Plans”).

(iv)                              Medical, Dental and Vision Benefits. During
the Employment period, Executive shall monthly submit to the Company invoice(s)
for the monthly premiums incurred by Executive for medical, prescription drug,
dental, and/or vision insurance for Executive and/or Executive’s immediate
family or dependents. The Company shall, within a reasonable time after receipt
of such invoice(s), reimburse Executive for such expenses not exceeding, in the
aggregate, $1,200.00 per month (“Health Care Reimbursement”).

(v)                                 Other Welfare Benefits. During the
Employment Period, Executive and/or Executive’s family or dependents, as the
case may be, shall be eligible for participation in the Company’s short-term
disability, long-term disability, salary continuance, employee life, group life,
accidental death and travel accident insurance plans or programs (collectively,
the “Other Welfare Plans”) to the extent applicable generally to similarly
situated executive officers of the Company.

(vi)                              Expenses. During the Employment Period,
Executive shall be entitled to receive prompt reimbursement for all reasonable
travel, entertainment and other business-related expenses incurred by Executive
in accordance with the policies, practices and procedures of the Company.

2


--------------------------------------------------------------------------------


(vii)                           Vacations and Holidays. During the Employment
Period, Executive shall be entitled to four (4) weeks of vacation during each
calendar year (prorated for the year ending December 31, 2006, and any other
partial year of service) and holidays in accordance with the policies of the
Company.

3.                                      Termination of Employment.

(a)                                  Death or Disability. Executive’s employment
shall terminate automatically upon Executive’s death during the Employment
Period. If the Disability of Executive has occurred during the Employment Period
(pursuant to the definition of Disability set forth below), the Company may give
to Executive written notice in accordance with Section 11(b) of its intention to
terminate Executive’s employment. In such event, Executive’s employment with the
Company shall terminate effective on the thirtieth (30th) day after receipt of
such notice by Executive (the “Disability Effective Date”), provided, that,
within thirty (30) days after such receipt, Executive shall not have returned to
full-time performance of Executive’s duties. For purposes of this Agreement,
“Disability” shall mean Executive’s inability to perform his duties and
obligations hereunder for a period of ninety (90) consecutive days due to mental
or physical incapacity as determined by a physician selected by the Company or
its insurers and acceptable to Executive or Executive’s legal representative
(such agreement as to acceptability not to be unreasonably delayed, conditioned
or withheld).

(b)                                 Termination by the Company for Cause. The
Company may terminate the Executive’s employment during the Employment Period
for Cause. For purposes of this Agreement, “Cause” shall mean: (i) the failure
of Executive to perform his obligations and duties hereunder to the satisfaction
of the Company, which failure is not remedied within fifteen (15) days after
receipt of written notice from the Company; (ii) commission by Executive of an
act of fraud upon, or willful misconduct toward, the Company or any of its
affiliates; (iii) a material breach by Executive of Section 6, Section 7 or
Section 9, which in either case is not remedied within fifteen (15) days after
receipt of written notice from Board or the Company; (iv) the conviction of
Executive of any felony (or a plea of nolo contendere thereto) or any crime
involving moral turpitude; or (v) the failure of Executive to carry out, or
comply with, in any material respect any directive of the Board consistent with
the terms of this Agreement, which is not remedied within fifteen (15) days
after receipt of written notice from the Board or the Company. Any written
notice from the Board or the Company pursuant to this Section 3(b) shall
specifically identify the failure that it deems to constitute Cause.

(c)                                  Termination by Executive.

(i)                                     Executive’s employment may be terminated
during the Employment Period by Executive for Good Reason or without Good
Reason. If Executive believes that an event constituting Good Reason has
occurred, Executive must notify the Company of that belief within thirty (30)
days of the occurrence of the event, which notice must set forth in writing the
basis for that belief. The Company will have thirty (30) days after receipt of
such notice (the “Review Period”) in which to either rectify such event to
Executive’s reasonable satisfaction, determine that an event constituting Good
Reason does not exist, or determine that an event constituting Good Reason
exists. If the Company does not take any of such actions within such the Review

3


--------------------------------------------------------------------------------


Disability, Cause, or by Executive other than for Good Reason during the
Employment Period, the Company shall pay to Executive or his legal
representatives within twenty (20) days after the Date of Termination (except as
otherwise noted with respect to paragraphs (iv) and (v) below) (and the Company
shall have no further obligations hereunder with respect to Executive):

(i)                                      Executive’s Annual Base Salary and
Annual Bonus accrued through the Date of Termination to the extent no
theretofore paid;

(ii)                                   Any unreimbursed business expenses;

(iii)                                Any amount arising from Executive’s
participation in, or benefits under, any Investment Plans (“Accrued
Investments”), which amounts shall be payable in accordance with the terms and
conditions of such Investment Plans; and

(iv)                               Any amounts to which Executive is entitled
from Executive’s participation in, or benefits under, the Health Care
Reimbursement (collectively, “Accrued Welfare Benefits”), which amounts shall be
payable in accordance with the terms and conditions with such plans or
arrangements, and any amounts owed as a result of accrued vacation, which
amounts shall be payable in accordance with the policies of the Company.

(b)                                 Termination for Good Reason; Without Cause.
If the Company shall terminate Executive’s employment without Cause or Executive
shall terminate his employment for Good Reason, the Company shall pay to
Executive within twenty (20) days of the date of Termination (except as
otherwise noted with respect to paragraphs (iv), (v) and (vi) below) (and their
Company shall have no further obligations hereunder with respect to Executive):

(i)                                      Executive’s Annual Base Salary and
Annual Bonus accrued through the Date of Termination to the extent not
theretofore paid;

(ii)                                   Any unreimbursed business expenses;

(iii)                                Any Accrued Investments, which amounts
shall be payable in accordance with the terms and conditions of such Investment
Plans;

(iv)                               Any Accrued Welfare Benefits, which amounts
shall be payable in accordance with the terms and conditions of the applicable
plan or arrangement, and any amounts owed as a result of accrued vacation, which
amounts shall be payable in accordance with the policies of the Company; and

(v)                                  The amount of Executive’s Annual Base
Salary as of the Date of Termination, which amount shall be paid in bi-weekly
payments, in accordance with the customary payroll practices of the Company, for
the period from the Date of Termination through the first anniversary of the
Date of Termination (such period, the “Severance Period”) in accordance with the
customary payroll practices for executive officers of the Company; provided,
however, that Executive shall be entitled to receive the amount payable pursuant
to this Section 4(b)(v) only so long as Executive has not breached the
provisions of Section 6, 7 or 9, at which time the Company’s payment obligations
pursuant to this Section 4(b)(v) shall immediately cease; provided further,
however, that the amount payable pursuant to this Section

4


--------------------------------------------------------------------------------


4(b)(v) shall be reduced by the amount of any compensation Executive receives
with respect to any other employment of Executive by another person during the
Severance Period. Executive shall promptly deliver written notice to the Company
of the commencement of any other employment during the Severance Period. Upon
request from time to time, Executive shall furnish the Company with a true and
complete certificate specifying any such compensation earned or received by
Executive during the Severance Period.

5.                                      Full Settlement. Neither Executive nor
the Company shall be liable to the other party for any damages in addition to
the amounts payable under Section 4 arising out of the termination of
Executive’s employment prior to the end of the Employment Period; provided,
however, that the Company shall be entitled to seek damages for any breach of
Section 6, Section 7, or Section 9 or for Executive’s fraudulent or criminal
misconduct.

6.                                      Confidential Information.

(a)                                  Executive acknowledges that the Company and
its affiliates have trade, business and financial secrets and other confidential
and proprietary information (collectively, the “Confidential Information”) and
that during the course or Executive’s employment with the Company he has
received, shall receive or shall contribute to the Confidential Information.
Confidential Information includes technical information, processes and
compilations of information, records, specifications and information concerning
assets, and information regarding methods of doing business. As defined herein,
Confidential Information shall not include (i) information that is publicly and
generally known to other persons or entities who can obtain economic value from
its disclosure or use; provided, that, such information has not been made
publicly and generally known by Executive in violation of this Agreement or, to
the knowledge of Executive, by others in violation of comparable agreements, and
(ii) information required to be disclosed by Executive pursuant to a subpoena or
court order, or pursuant to a requirement of a governmental agency or law of the
United States of America or a state thereof or any governmental or political
subdivision thereof; provided, however, that Executive shall take all reasonable
steps to prohibit disclosure pursuant to clause (ii) above.

(b)                                 During and following Executive’s employment
by the Company, Executive agrees (i) to hold such Confidential Information in
confidence and (ii) not to release such information to any person (other than
Company employees and other persons to whom the Company has authorized Executive
to disclose such information and then only to the extent that such Company
employees and other persons authorized by the Company have a need for such
knowledge). Executive agrees to use reasonable efforts to give the Company
notice of any and all attempts to compel disclosure of any Confidential
Information, in such a manner so as to provide the Company with written notice
at least five (5) days before disclosure or within one (1) business day after
Executive is informed that such disclosure is being or shall be compelled,
whichever is earlier. Such written notice shall include a description of the
information to be disclosed, the court, government agency, or other forum
through which the disclosure is sought, and the date by which the information is
to he disclosed, and shall contain a copy of the subpoena, order or other
process used to compel disclosure.

(c)                                  Executive further agrees not to use any
Confidential Information for the benefit of any person or entity other than the
Company.

5


--------------------------------------------------------------------------------


7.                                      Intellectual Property Rights; Surrender
of Materials Upon Termination.

(a)                                  In consideration of the Company’s agreement
to employ Executive and the receipt by Executive of the Confidential
Information, Executive hereby assigns to the Company all his rights, title and
interest in all Intellectual Property (as defined below) that Executive makes or
conceives, whether as a sole inventor or author or as a joint inventor or
author, whether made within or outside working hours or upon the premises of the
Company or elsewhere, as work for hire or otherwise, at any time during his
employment with the Company or its affiliates (including prior to the Effective
Date). “Intellectual Property” means any information of a technical and/or
business nature such as ideas, discoveries, inventions, trade secrets, know-how,
and writings and other works of authorship that relate in any manner to the
actual or anticipated business or research and development of the Company and
its affiliates. During and subsequent to Executive’s employment, upon the
request and at the expense of the Company or its nominee and for no additional
personal remuneration, Executive agrees to execute any instrument that the
Company considers necessary to secure or maintain for the benefit of the Company
adequate patent, copyright, trademark and other property rights in the United
States and all foreign countries with respect to any Intellectual Property.
Executive also agrees to assist the Company as required to draft said
instruments and to obtain and enforce such rights. Executive agrees to promptly
disclose to the Company any Intellectual Property when conceived or made by
Executive, in whole or in part, and to make and maintain adequate and current
records thereof.

(b)                                 Executive agrees that all Confidential
Information and other files, documents, materials, records, customer lists,
business proposals, contracts, agreements and other repositories containing
information concerning the Company or the business of the Company, in whatever
form, tangible or intangible (including all copies thereof), that Executive
shall prepare, or use, or be provided with as a result of his employment with
the Company, shall be and remain the sole property of the Company. Upon
termination of Executive’s employment hereunder, Executive agrees that all
Confidential Information and other files, documents, materials, records,
customer lists, business proposals, contracts, agreements and other repositories
containing information concerning the Company or the business of the Company
(including all copies thereof) in Executive’s possession, custody or control,
whether prepared by Executive or others, shall remain with or be returned to the
Company promptly (within 24 hours) after the Date of Termination. The materials
required to be returned pursuant to this Section 7 shall not include personal
correspondence that does not relate to the Company or the business of the
Company.

8.                                      Successors.

(a)                                  This Agreement is personal to Executive and
without the prior written consent of the Company shall not be assignable by
Executive. Notwithstanding, this Agreement shall become of advantage to the
benefit of, and be enforceable by, Executive’s legal representatives.

(b)                                 This Agreement shall become of advantage to
the benefit of, and be binding upon, the Company and its successors and assigns.
Executive agrees that the Company may assign this Agreement to any directly or
indirectly owned subsidiary or affiliate of the

6


--------------------------------------------------------------------------------


Company, in which event “Company” as used in this Agreement shall thereafter
mean such subsidiary or affiliate (except where reference is made to benefit
plans that are maintained by the Company, in which event the Company shall
remain obligated with respect thereto under this Agreement, and in connection
with such assignment, such subsidiary shall expressly assume this Agreement and
the Company shall be released therefrom except to the extent referenced above.

(c)                                  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business an/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

9.                                      Non-Competition; Non-Solicitation.

(a)                                  During his employment by the Company,
including the Employment Period, Executive shall have access to and become
acquainted with Confidential Information of the Company as described in Section
6. Executive acknowledges and agrees that his use of Confidential Information in
the conduct of business on behalf of a competitor of the Company would
constitute unfair competition with the Company and would adversely affect the
business goodwill of the Company. Accordingly, as a material inducement to the
Company to enter into this Agreement; to protect the Company’s Confidential
Information that may be disclosed or entrusted to Executive (the disclosure of
which by Executive in violation of this Agreement would adversely affect the
business goodwill of the Company), the business goodwill of the Company that may
be developed in Executive and the business opportunities that may be disclosed
or entrusted by the Company to Executive; in consideration for the compensation
and other benefits payable hereunder to Executive, for the benefits to Executive
of having access to Confidential Information during the Employment Period (the
disclosure of which by Executive in violation of this Agreement would adversely
affect the business goodwill of the Company); and for other good and valuable
consideration, Executive hereby covenants and agrees that, during the Term of
Non-Competition, Executive shall not, directly or indirectly, individually or as
an officer, director, manager, employee, shareholder, consultant, contractor,
partner, member, joint venturer, agent, equity owner or in any capacity
whatsoever:

(i)                                     own, engage in, manage, operate, join,
control, be employed by, provide Competing Services to, or participate in the
ownership, management, operation or control of or provision of Competing
Services to, a Competing Business operating in the Geographic Area:

(ii)                                  recruit, hire, assist in hiring, attempt
to hire, or contact or solicit with respect to hiring any person who, at any
time during the twelve (12) month period ending on the Date of Termination, was
an employee of the Company or its affiliates;

(iii)                               induce or attempt to induce any employee of
the Company or its affiliates to terminate, or in any way interfere with, the
relationship between such parties and any employee thereof; or

7


--------------------------------------------------------------------------------


of the duration or scope of such provision, such court or arbitrator shall be
required to reduce the duration or scope of such provision, to the minimum
extent necessary so as to be enforceable, and to enforce such provision as so
reduced.

(c)                                  In order to obtain the benefit of the
non-competition agreement herein, the Company shall pay Executive his salary
hereunder and Executive’s options shall continue to vest for the one year period
of non-competition. The Company can decide to waive the non-competition clause
and then not pay the consideration set forth in this subsection (e).

10.                               Non-Disparagement.  Executive agrees to
refrain from engaging in any conduct, or making any comments or statements,
during the Employment Period and thereafter, that have the purpose or effect of
harming the reputation or goodwill of the Company or its affiliates.

11.                               Miscellaneous.

(a)                                  Construction. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without reference to principles of conflict of laws. The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect. Whenever the terms “hereof”, “hereby”, “herein”, or words of similar
import are used in this Agreement they shall be construed as referring to this
Agreement in its entirety rather than to a particular section or provision,
unless the context specifically indicates to the contrary. Any reference to a
particular “Section” or “paragraph” shall be construed as referring to the
indicated section or paragraph of this Agreement unless the context indicates to
the contrary. The use of the term “including” herein shall be construed as
meaning “including without limitation.” This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

(b)                                 Notices. All notices and other
communications hereunder shall be in writing and shall be given by hand delivery
to the other party or by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

8


--------------------------------------------------------------------------------


 

If to Executive:

Peter Biro

 

131 Overbrook Drive

 

Wellesley, MA 02482

 

Tel: (781) 235-4141

 

Fax: (781) 207-6580

 

 

If to the Company:

J. L. Halsey Corporation

 

103 Foulk Road, Suite 205-Q

 

Wilmington, Delaware 19803

 

Attention: David Burt

 

Tel: (978) 689-0333

 

Telecopier: (978) 945-5992

 

 

With a copy to:

Vinson & Elkins L.L.P.

 

3700 Trammell Crow Center

 

2001 Ross Avenue

 

Dallas, Texas 75201

 

Attention: Michael B. Mayes, Esq.

 

Tel: (214) 220-7837

 

Telecopier: (214) 999-7837

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c)                                  Severability. If any provision of this
Agreement is held to be illegal, invalid or unenforceable under present or
future laws effective during the term of this Agreement, such provision shall be
fully severable;  this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a portion of
this Agreement; and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of such illegal, invalid or unenforceable provision there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.

(d)                                 Withholding. The Company may withhold from
any amounts payable under this Agreement such Federal, state or local taxes as
shall be required to be withheld pursuant to any applicable law or regulation.

(e)                                  Nonqualified Deferred Compensation Rules.
It is intended that any amounts payable under this Agreement and the Company’s
and the Executive’s exercise of authority or discretion hereunder shall comply
with the limitations or requirements of section 409A of the internal Revenue
Code of 1986, as amended, and the regulations promulgated

9


--------------------------------------------------------------------------------


thereunder (the “Nonqualified Deferred Compensation Rules”) so as not to subject
Executive to the payment of interest and tax penalty which may be imposed under
the Nonqualified Deferred Compensation Rules. In furtherance of this interest,
to the extent that any regulations or other guidance issued under the
Nonqualified Deferred Compensation Rules would result in the Executive being
subject to payment of interest and tax penalty under Nonqualified Deferred
Compensation Rules, the parties agree at the request of Executive to amend this
Agreement in order to bring this Agreement into compliance with Nonqualified
Deferred Compensation Rules. In the event this Agreement fails to satisfy the
Nonqualified Deferred Compensation Rules, then this Agreement may be modified by
the Board, in its sole discretion exercised in its reasonable discretion, to the
limited extent necessary to satisfy the Nonqualified Deferred Compensation Rules
without the consent of the Executive, including, but not limited to, the delay
of any amount payable hereunder; provided, however, that neither the Company nor
the members of the Board shall be liable for any act, omission or determination
taken or made with respect to this Agreement and/or the Nonqualified Deferred
Compensation Rules including any act or omission that results in unfavorable tax
consequences to the Executive. No interest will be owed or payable to the
Executive on account of the delay of any amount payable under this Agreement
delayed on account of the Nonqualified Deferred Compensation Rules.

(f)                                    No Waiver. Executive’s or the Company’s
failure to insist upon strict compliance with any provision of this Agreement or
the failure to assert any right Executive or the Company may have hereunder,
including, without limitation, the right of Executive to terminate employment
for Good Reason, shall not be deemed to be a waiver of such provision or right
or any other provision or right of this Agreement.

(g)                                 Equitable and Other Relief. Executive
acknowledges that money damages would be both incalculable and an insufficient
remedy for a breach of Section 6, Section 7, Section 9 or Section 10 by
Executive and that any such breach would cause the Company irreparable harm.
Accordingly, the Company, in addition to any other remedies at law or in equity
it may have, shall be entitled, without the requirement of posting of bond or
other security, to equitable relief, including injunctive relief and specific
performance, in connection with a breach of Section 6, Section 7, Section 9 or
Section 10 by Executive.

(h)                                 Entire Agreement. The provisions of this
Agreement constitute the complete understanding and agreement between the
parties with respect to the subject matter hereof, and supersede all prior and
contemporaneous oral and written agreements, representations and understandings
of the parties, which are hereby terminated. Executive and the Company
acknowledge and represent that there are no other promises, terms, conditions or
representations (oral or written) regarding any matter relevant hereto.

(i)                                     Counterparts. This Agreement may be
executed in two or more counterparts.

(j)                                     Arbitration.

(i)                                     In the event any dispute or controversy
arises under this Agreement and is not resolved by mutual written agreement
between Executive and the Company within 30 days after notice of the dispute is
first given, then Executive and the

10


--------------------------------------------------------------------------------


Company will mutually select an arbitrator and submit such dispute or
controversy to arbitration by such arbitrator; provided, however, if the Company
and Executive have not mutually selected an arbitrator within 90 days after
notice of the dispute is first given, or if Executive and the Company decide at
any earlier date not to mutually select an arbitrator, then, upon the written
request of Executive or the Company, such dispute or controversy shall be
submitted to arbitration by an arbitrator to be selected by the American
Arbitration Association (“AAA”).  The arbitration will be conducted in
accordance with the Rules for Resolution of Employment Disputes of the AAA.
Judgment may be entered thereon and the results of the arbitration will be
binding and conclusive on the parties hereto. Any arbitrator’s award or finding
or any judgment or verdict thereon will be final and unappealable. All parties
agree that venue for arbitration will be in 84 Beacon Street, Boston MA 02108,
or such other place as may be agreed upon in writing at the time by the parties
and that any arbitration commenced in any other venue will be transferred to 84
Beacon Street, Boston MA 02108, upon the written request of any party to this
Agreement. All arbitrations will have one individual acting as arbitrator. Any
arbitrator selected will not be affiliated, associated or related to either
Executive of the Company in any matter whatsoever. The decision of the
arbitrator will be binding on all parties. The prevailing party in the
arbitration (as determined by the arbitrator) shall be reimbursed, by the other
party, its reasonable attorneys fees, costs and other expenses pertaining to any
such arbitration and enforcement.

(ii)                                  THE ARBITRATOR SHALL HAVE NO AUTHORITY TO
AWARD PUNITIVE DAMAGES UNDER ANY CIRCUMSTANCES (WHETHER IT BE EXEMPLARY DAMAGES,
TREBLE DAMAGES, OR ANY OTHER PENALTY OR PUNITIVE TYPE OF DAMAGES). REGARDLESS OF
WHETHER SUCH DAMAGES MAY BE AVAILABLE UNDER DELAWARE LAW, EMPLOYEE AND THE
COMPANY EACH HEREBY WAIVE THE RIGHT, IF ANY, TO RECOVER PUNITIVE DAMAGES IN
CONNECTION WITH ANY CLAIMS. EMPLOYEE AND THE COMPANY ACKNOWLEDGE THAT BY SIGNING
THIS AGREEMENT EMPLOYEE AND THE COMPANY ARE WAIVING ANY RIGHT THAT EMPLOYEE OR
THE COMPANY MAY HAVE TO A JURY TRIAL.

(k)                                  Termination. A termination of Executive’s
employment shall not terminate any provision of this Agreement.

(l)                                     Amendments. This Agreement may not be
amended or modified at any time except by a written instrument executed by the
Company and Executive.

(m)                               Executive Acknowledgment. Executive
acknowledges that he has read and understands this Agreement, is fully aware of
its legal effect, has not acted in reliance upon any representations or promises
made by the Company other than those contained in writing herein, and has
entered into this Agreement freely based on his own judgment.

[SIGNATURE PAGE FOLLOWS]

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and the Company
has caused this Agreement to be executed in its name on its behalf, all as of
the day and year first above written.

EXECUTIVE:

 

 

 

/s/ Peter Biro

 

Peter Biro

 

 

 

 

 

COMPANY:

 

 

 

J.L. Halsey Corporation

 

 

 

 

 

By:

/s/ David R. Burt

 

Name:

David R. Burt

 

Title:

President, Chief Executive Officer, Secretary and Treasurer

 


--------------------------------------------------------------------------------